            Case 1:20-cr-00156-RP Document 45 Filed 05/04/21 Page 1 of 2
                                                                                        FILED
                                                                                        MAY    042021
                           UNITED STATES DISTRICT COURT                                       DISTRURT
                                                                                CLERK, U$.
                            WESTERN DISTRICT OF TEXAS                           WESTERN DISTRI           Op'XAS
                                  AUSTIN DIVISION                               BY___________
                                                                                      DPV4Y CLERK
UNITED STATES OF AMERICA,                               CRIMINAL No. 20-CR-156-RP

                                                        SUPERSEDING INDICTMENT
V.
                                                        [Violation: Count 1-26 U.S.C. § 5861(d)
CYRIL LARTIGUE,                                         Possession     of   an    Unregistered
               Defendant.                               Destructive Device]




THE GRAND JURY CHARGES:

                                          COUNT ONE
                                      [26 U.S.C. § 5861(d)]

       On or about May 30, 2020, within the Western District of Texas, the Defendant,

                                      CYRIL LARTIGUE,

knowingly received and possessed a firearm, to wit a destructive device under 26 U.S.C.             §


5845(f)(3): any combination of parts intended for use in converting any device into a destructive

device as that term is defined in 26 U.S.C.     §   5845(f)(1), more specifically described as the

combination of one or more bottles, a combustible fluid, one or more pieces of cloth, and a lighter,

which constitute parts intended for use in converting those parts into a Molotov cocktail or

incendiary explosive, and from which a destructive device may be           reaily assembled, not

registered to Defendant in the National Firearms Registration and Transfer Record, in violation of

Title 26, United States Code, Sections 5841, 5861(d), and 5871.




SUPERSED1TNG INDICTMENT       LARTIGUE                                                        Page 1/2
           Case 1:20-cr-00156-RP Document 45 Filed 05/04/21 Page 2 of 2



                                          A TRUE BILL:


                                          SIGNATURE REDACTED PURSU*T:
                                                                               17t



      ASHLEY C. HOFF
      United States Attorney

By:

      kEITH M. HENNEKE
      Assistant U. S. Attorney




SUPERSED[NG iNDICTMENT         LARTIGUE                                   Page 2/2
